DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5, 6, 9, 10, 13, 14, 17, and 18 are pending. 
Claims 3, 4, 7, 8, 11, 12, 15, and 16 have been canceled.
The foreign priority application No. 2017-210782 filed on October 31, 2017 in Japan has been received and it is acknowledged.
The certified English translation of the foreign priority application No. 2017-210782 filed on October 31, 2017 in Japan has been received and it is acknowledged.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over VanderHart et al. (“Proton NMR Determination of Miscibility in a Bulk Model Photoresist System: Poly(4-hydroxystyrene) and the Photoacid Gnererator, Di (tert-butylphenyl)Iodonium Perfluorooctanesulfonate”) in view of Stoyanova et al. (“NMR spectral quantitation by principal component analysis”).
With regard to claims 1 and 2, VanderHart et al. teach that polyhydroxystyrene (PHS)/ polystyrene (PS) and di(tert-butylphenyl)Iodonium perfluorooctanesulfonate (PFOS) are dissolved in different mass ratios in acetone. The solutions are poured into a glass watch glass. After the acetone is evaporated, the samples are baked at 100oC for 180 seconds to form a dry sample (see Experimental Section in the left column on page 3075). This is equivalent to the step of “(1) pretreating a resist to obtain an analysis sample” in claim 1.
VanderHart et al. further teach that the dry samples are analyzed by proton NMR (see the abstract on page 3074 and Experimental Section in the left column on page 3075). This is equivalent to the step of “(2) subjecting the analysis sample to a 1H-NMR analysis to obtain an analysis result” in claim 1.’
The method determines the intimacy of mixing of PHS/PS and PFOS (see the abstract and the first paragraph of Results on page 3076). This is equivalent to the step of “(4) performing a quality control based in an analytical result thus obtained” in claim 1.
The Table 1 on page 3080 of VanderHart et al. shows that the step of “(3) converting the analysis result into numerical data” has been performed.
VanderHart et al. fail to teach the “multivariate analysis” in claim 1.
Stoyanova et al. teach the use of principal component analysis (PCA) for peak quantitation of NMR spectra. The approach is fast, provides quantitation for peaks with very low signal-to-noise ratio, and produces estimates for all peak parameters (see the abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use principal component analysis (PCA) for peak quantitation of the NMR spectra of VanderHart et al., in order to take advantage of the features of this analysis.
The principal component analysis (PCA) is a “multivariate analysis” in claim 1, and meets the limitations of claim 2.
	Therefore, the method of VanderHart modified by Stoyanova is equivalent to the method in claims 1 and 2 of the instant application.
With regard to claims 9 and 10, VanderHart et al. show proton NMR spectra of the resist polymer and acid generator (PFOS)(figure 2 on page 3077 and figure 3 on page 3078).
With regard to claim 17, VanderHart et al. teach that polyhydroxystyrene (PHS)/ polystyrene (PS) and di(tert-butylphenyl)Iodonium perfluorooctanesulfonate (PFOS) are dissolved in different mass ratios in acetone. The solutions are poured into a glass watch glass. After the acetone is evaporated, the samples are baked at 100oC for 180 seconds to form a dry sample (see Experimental Section in the left column on page 3075). 
VanderHart et al. teach that it is expected to have phase separation of PS and PFOS (see Experimental Section in the left column on page 3075). 
This is equivalent to the step of “(1) pretreating a plurality of resists whose qualities are known to obtain individual analysis samples” in claim 17.
VanderHart et al. further teach that the dry samples are analyzed by proton NMR (see the abstract on page 3074 and Experimental Section in the left column on page 3075). This is equivalent to the step of “(2) subjecting the individual analysis samples to a 1H-NMR analysis to obtain individual analysis results” in claim 17.
The method determines the intimacy of mixing of PHS/PS and PFOS (see the abstract and the first paragraph of Results on page 3076). This is equivalent to the step of “(4) performing a quality control based in an analytical result thus obtained” in claim 17.
The Table 1 on page 3080 shows that the step of “(3) converting a relation between individual analysis result and the qualities into numerical data” has been performed.
VanderHart et al. fail to teach the “multivariate analysis” in claim 17.
Stoyanova et al. teach the use of principal component analysis (PCA) for peak quantitation of NMR spectra. The approach is fast, provides quantitation for peaks with very low signal-to-noise ratio, and produces estimates for all peak parameters (see the abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use principal component analysis (PCA) for peak quantitation of the NMR spectra of VanderHart et al., in order to take advantage of the features of this analysis.
With regard to claim 18, VanderHart modified by Stoyanova teach the steps (1)-(3), as shown in the rejection of claim 17.
Other resists may be evaluated, and the results may be compared to see if other resists show intimate mixing of PHS/PS and PFOS.

6.	Claims 1, 2, 5, 6, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US Patent 6,737,212) in view of Stoyanova et al. (“NMR spectral quantitation by principal component analysis”).
With regard to claims 1 and 2, Takahashi teaches the preparation of a radiation sensitive composition by dissolving the components in a solvent and filtering (column 25, lines 37-48), which is equivalent to the step of “(1) pretreating a resist to obtain an analysis sample” in claim 1.
1H-NMR spectrum of the radiation sensitive composition is then measured (column 25, lines 30-36), which is equivalent to the step of “(2) subjecting the analysis sample to a 1H-NMR analysis to obtain an analysis result” in claim 1.
A value X is then calculated (column 25, lines 30-36, and Table 10 in column 26), which is equivalent to the step of “(3) converting the analysis result into numerical data” in claim 1.
Takahashi shows that several samples are analyzed and the results are compared (see Table 10 in column 26), which is equivalent to the step of “(4) performing a quality control based on an analytical result”.
Takahashi fails to teach the “multivariate analysis” in claim 1.
Stoyanova et al. teach the use of principal component analysis (PCA) for peak quantitation of NMR spectra. The approach is fast, provides quantitation for peaks with very low signal-to-noise ratio, and produces estimates for all peak parameters (see the abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use principal component analysis (PCA) for peak quantitation of the NMR spectra of Takahashi, in order to take advantage of the features of this analysis.
The principal component analysis (PCA) is a “multivariate analysis” in claim 1, and meets the limitations of claim 2.
	Therefore, the method of Takahashi modified by Stoyanova is equivalent to the method in claims 1 and 2 of the instant application.
With regard to claims 5 and 6, Takahashi teaches that the components of the radiation sensitive composition are dissolved in propylene glycol monomethyl ether acetate (column 25, lines 37-48).
With regard to claims 9, 10, 13, and 14, Takahashi teach that the resins included in the radiation sensitive composition give peaks in the 1H-NMR spectra (column 25, lines 20-30).

Response to Arguments
7.	Applicant’s arguments with respect to claims 1, 2, 5, 6, 9, 10, 13, 14, 17, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the objection to the specification is withdrawn following the applicant’s amendment to the specification;
-the rejection of claims 1-18 under 35 U.S.C. 103 as being unpatentable over Kaitz et al. (US 2019/0204743) in view of Stoyanova et al. (“NMR spectral quantitation by principal component analysis”) is withdrawn following the applicant’s amendments to claims 1, 17, and 18, and the filing of the certified English translation of the foreign priority application No. 2017-210782 filed on October 31, 2017; and
-the rejection of claims 1-18 under 35 U.S.C. 103 as being unpatentable over Ito et al. (“Investigation of Deep UV Resists by NMR: Residual Casting Solvents, Chemistries, and PAG Decomposition”) in view of Stoyanova et al. (“NMR spectral quantitation by principal component analysis”) is withdrawn following the applicant’s amendments to claims 1, 17, and 18.
However, new grounds of rejection for claims 1, 2, 5, 6, 9, 10, 13, 14, 17, and 18 are shown in paragraphs 4-6 above.

Conclusion
8.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        Hio